DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4th, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (US PGPUB 2014/0196581).
Regarding claim 1, Su teaches a tool head (20), comprising: 
	a working end (21) adapted to engage a work piece (such as a square-headed bolt), 
	a drive end opposite the working end (22) and having a drive end outer diameter (D2) and an aperture (see fig. 3) adapted to detainably engage a lug of a tool (22 is capable of being connected to a tool such as a hex wrench)
	first (24) and second (25) rims, wherein the second rim is disposed proximate to the drive end and has a second rim width (L3); and 
	an annular groove (26) disposed between the first and second rims and having a groove width greater than the second rim width (L3 is in a range such that 0.8L2 <= L3 <= 1.2L2, in the latter portion of this range, the rim width L2 is smaller than the groove width L3, see paragraph [0023] and fig. 3), and a groove depth that is 5%-15% of the drive end outer diameter (D3 is greater than 0.8 D2 (i.e. 20% or less), therefore the groove depth can be 5.0% - 15.0% of the drive end outer diameter, see paragraph [0023] and fig. 3).
	
Regarding claim 2, Su teaches the tool head of claim 1, wherein the groove depth is 0.020-0.050 inches (D3 can be between 0.020-0.050 depending on the outer diameter, see paragraph [0023] and fig. 3).

Regarding claim 3, Su teaches the tool head of claim 2, wherein the groove depth is 0.020-0.030 inches (D3 can be between 0.020-0.030 depending on the outer diameter, see paragraph [0023] and fig. 3).

Regarding claim 5, Su teaches the tool head of claim 1, wherein the groove depth is 5.0%-10.5% of the drive end outer diameter (D3 is 0.8 or less (i.e. 20% or less) than D2, therefore the groove depth can be 5.0%-10.5% of the drive end outer diameter, see fig. 3 and paragraph [0023]).

Regarding claim 6, Su teaches the tool head of claim 1, wherein the groove width is 0.25-0.47 inches (L2 + L3 < L1 and 0.8L2 <= L3 <= 1.2L2, assuming L3 = 0.8L2 (i.e. 1.25L3 = L2), then L3 < 0.44 L1 and if L1 = 1 inch, then L3 < 0.44 inches; see paragraph [0023] and figs. 3-4).

Regarding claim 7, Su teaches the tool head of claim 1, wherein the groove includes a first groove end proximate to the drive end, and a second groove end proximate to the working end, and wherein the second groove end is located 0.32-0.63 inches from the drive end (depending on the length of the socket, L2+L3 can be between 0.32 and 0.63 inches, see fig. 3 and paragraph [0023]).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Su.
Regarding claim 13, Su teaches the tool head of claim 1, but does not teach that the aperture is a square aperture. However, Su teaches the concept of a tool head having both square and hexagonal apertures (hexagonal, see fig. 2, square for power tool, see fig. 7). It would have been obvious to a person having ordinary skill in the art to modify the device of Su such that the driving aperture was a square aperture, as doing so represents the simple substitution of one known element for another to obtain predictable results.
	
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Olson et al. (US 5485769), hereinafter Olson.
Regarding claim 8, Su teaches a tool head (20), comprising: 
a working end (21) adapted to engage a work piece (such as a square-headed bolt), 
a drive end (22) opposite the working end and having a drive end outer diameter (D2) and an aperture (see Su fig. 3) adapted to matingly engage a lug of a tool (21 is capable of being connected to a tool, see Su figs. 6-7, and paragraph [0023]), and, 
first (24) and second (25) rims, wherein the second rim is disposed proximate to the drive end and has a second rim width (L3); and
an annular groove (26) disposed between the first and second rims and having a groove width (L3) and a groove depth (D2-D3, see Su fig. 3), 
wherein the groove depth is 5.0%-15.0% of the drive end outer diameter (D3 is greater than 0.8 times (i.e. 20% or less) D2 therefore the groove depth can be 5.0% - 15.0% of the drive end outer diameter, see paragraph [0023] and fig. 3), and the groove width is 0.25-0.47 inches (L2 + L3 < L1 and 0.8L2 >= L3 <= 1.2L2, assuming L3 = 0.8L2 (i.e. 1.25L3 = L2), then L8 < 0.44 L1 and if L1 = 1 inch, then L3 < 0.44 inches; see paragraph [0023] and figs. 3-4), and
wherein the second rim width is less than the groove width (L3 is in a range such that 0.8L2 <= L3 <= 1.2L2, in the latter portion of this range, the rim width L2 is smaller than the groove width L3, see paragraph [0023] and fig. 3).
Su teaches the presence of an indent disposed on an inner surface that is adapted to engage an outwardly biased ball disposed on the lug to detain the tool head on the lug, but not that it is on the aperture.
However, Olson teaches a tool head having indents disposed on an inner surface of both a drive end and a working end (detents 89 and 89a, see Olson fig. 10 and col. 6 lines 32-37). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Olson with the tool head of Su, as doing so would facilitate retention of both tools and work pieces having detent balls (see Olson col. 6 lines 65-67).

Regarding claim 9, Su in view of Olson teaches the tool head of claim 8, wherein the groove depth is 5.0%-10.5% of the drive end outer diameter (D3 is 0.8 or less (i.e. 20% or less) than D2, therefore the groove depth can be 5.0%-10.5% of the drive end outer diameter, see fig. 3 and paragraph [0023]).

Regarding claim 10, Su in view of Olson teaches the tool head of claim 8, wherein the groove depth is 0.020-0.050 inches (D3 can be between 0.020-0.050 depending on the outer diameter, see paragraph [0023] and fig. 3).

Regarding claim 11, Su in view of Olson teaches the tool head of claim 10, wherein the groove depth is 0.020-0.030 inches (D3 can be between 0.020-0.030 depending on the outer diameter, see paragraph [0023] and fig. 3).

Regarding claim 12, Su in view of Olson teaches the tool head of claim 8, wherein the groove includes a first groove end proximate the drive end, and a second groove end proximate the working end, and wherein the second groove end is located 0.32-0.63 inches from the drive end (depending on the length of the socket, L2+L3 can be between 0.32 and 0.63 inches, see fig. 3 and paragraph [0023]).

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PGPub 2006/0027054), as evidenced by Olson et al. (US 5485769).
Regarding claim 1, Wang teaches a tool head, comprising: 
	a drive end having a drive end outer diameter and an aperture adapted to detainably engage a lug of a tool; 
	first and second rims, wherein the second rim is disposed proximate to the drive end and has a second rim width; and 
	an annular groove disposed between the first and second rims and having a groove width greater than the second rim width (see annotated fig. 1).

[AltContent: textbox (Annotated Fig. 1 )]
    PNG
    media_image1.png
    517
    490
    media_image1.png
    Greyscale

Wang does not teach the presence of a working end adapted to engage a work piece, that the drive end is opposite the working end, or that the groove depth is 5%-15% of the drive end outer diameter.
However, Examiner takes Official Notice that the presence of a working end adapted to engage a workpiece opposite the drive end is extremely well known in the art, as a core element of sockets for wrenches (see e.g. Olson col. 1, lines 44-63 as evidence), so the inclusion of a working end in the tool head of Wang would have been obvious to a person of ordinary skill in the art.
Similarly, although Wang does not specify a groove depth, applicant has not indicated that the range is critical, and it would have been a matter of routine optimization for a person having ordinary skill in the art to implement a groove in the tool head of Wang such that it had a depth of 5% to 15% of the drive end outer diameter. 

Regarding claim 14, Wang teaches the tool head of claim 1, wherein a first rim diameter of the first rim is substantially the same as the drive end outer diameter (same diameters, see Wang fig. 1).

Response to Arguments
Applicant's arguments filed Mach 4th, 2022 have been fully considered but they are not persuasive. In response to applicant's argument that Examiner is improperly construing the apparatus of Su, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As described in the above rejections, every structural element is present and capable of performing the functional tasks described. That those functions differ from the intended use of the apparatus of Su does not alter this fact. Consequently, applicant’s arguments are unpersuasive.

Conclusion
NOTE: The Office recognizes the difference between the prior art used for rejecting the claim 14 and Applicant's invention.  However, the prior art reads on the claims as filed.  If applicant further introduces positively the limitations of claim 14 into claims 1 and 8 and further ensures the presence of limitations regarding both groove width and groove depth, the Office may look favorably on such claim limitations.  The Applicant is encouraged to contact the Examiner if further clarification is needed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shih (US 7028588), Shih (US PGPub 2005/0193874), Chang (US 6761093), LIN (US PGPub 2018/0021927), Shih (US PGPub 2004/0216566), and Hall (US PGPub 2002/0011135) teach relevant socket tools having annular grooves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723